Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         23-OCT-2019
                                                         02:16 PM
                            SCWC-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAII


                         STATE OF HAWAII,
                  Respondent/Plaintiff-Appellant,

                                   vs.

                        PEKELO K.K. MELENDEZ,
                   Petitioner/Defendant-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; CR. NO. 1CPC-XX-XXXXXXX)

         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellee Pekelo K.K. Melendez’s
 Application for Writ of Certiorari, filed on September 12, 2019,
 is hereby accepted.
           IT IS FURTHER ORDERED that no oral argument will be
 held in this case.    Any party may, within ten days and pursuant
 to Rule 34(c) of the Hawaii Rules of Appellate Procedure, move
 for retention of oral argument.
           DATED: Honolulu, Hawaii, October 23, 2019.
                                    /s/ Mark E. Recktenwald
                                    /s/ Paula A. Nakayama
                                    /s/ Sabrina S. McKenna
                                    /s/ Richard W. Pollack
                                    /s/ Michael D. Wilson